Opinion issued April 25, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00342-CV
____________

IN RE WALKER SAND, INC., Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	On April 1, 2002, relator, Walker Sand, Inc., filed a petition for writ of
mandamus complaining of Judge Brown's (1) January 25, 2002 order denying relator's
request to stay proceedings to permit arbitration. 
	We deny the petition for writ of mandamus and the motion to consolidate cases
for briefing.
PER CURIAM
Panel consists of Justices Mirabal, Hedges, and Jennings.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Harvey Brown, former judge of the 152nd District Court
of Harris County, Texas.  The underlying lawsuit is Baytown Asphalt Materials, Ltd.
v. Walker Sand, Inc. et al., trial court cause no. 2001-34060.  The petition for writ of
mandamus acknowledges that Judge Brown resigned and that no successor has been
appointed.  Judge Brown resigned on or about February 13, 2002.